 1

 2

 3

 4

 5

 6
                                    UNITED STATES DISTRICT COURT
 7                                 WESTERN DISTRICT OF WASHINGTON
                                             AT SEATTLE
 8
         CHRISTOPHER WILLIAM HARRIS,                     CASE NO. C19-0038 RSM
 9

10                    Plaintiff,                         ORDER ADOPTING REPORT AND
                                                         RECOMMENDATION
11             v.
12       CASCADE DISTRICT COURT, et al.,
13
                      Defendants.
14

15            This matter is before the Court on the Report and Recommendation (“R&R”) of United
16   States Magistrate Judge Brian A. Tsuchida. Dkt. #5. Plaintiff, proceeding in forma pauperis, is
17
     presently confined by Snohomish County Corrections and has filed a pro se lawsuit against the
18
     Cascade District Court (“Commissioner Leo”), Lake Stevens Deputy Minor, and public defender
19
     Dustin Drenguis. Dkt. #4. The R&R concludes that Plaintiff’s claims against Defendants
20

21   Drenguis and Commissioner Leo should be dismissed with prejudice as they fail to state a valid

22   claim under 42 U.S.C. § 1983.1 Dkt. #5 at 2–3. The R&R concludes that the claims against

23   Defendant Minor should be dismissed without prejudice because, under the Younger abstention
24

25   1
       The R&R notes that “a state public defender performing traditional lawyer functions is not a
26   state actor,” that money damages against Commissioner Leo are barred by judicial immunity,
     and that any challenge to Plaintiff’s confinement, before this Court, is limited to a writ of habeas
     corpus. Dkt. #5 at 2–3 (citations omitted).


     ORDER – 1
     doctrine, this Court is to avoid intervening in ongoing state court criminal proceedings absent
 1

 2   extraordinary circumstances. Dkt. #5 at 3–4 (citing Younger v. Harris, 401 U.S. 37, 45–46

 3   (1971)).

 4          Plaintiff has not objected to the R&R but has filed an Amended Complaint (Dkt. #6) and
 5
     a letter to the Court explaining that his complaint is with his arrest by Defendant Minor (Dkt.
 6
     #7). Neither of these filings alter the sound reasoning of the R&R. Plaintiff’s Amended
 7
     Complaint remedies none of the deficiencies identified in the R&R and in fact clarifies that
 8
     Plaintiff is “requesting that the Federal Courts vacate the [No Contact Order] charge
 9

10   # 11173A17D off my record” and that Plaintiff is “seeking judicial relief and an appeal to dismiss

11   previous charges, contest current charges and therefore, ultimately reduce or eliminate impending
12   prison sentencing.” Dkt. #6 at 3, 6. The Amended Complaint is deficient for the same reasons
13
     identified in the R&R and further demonstrates that leave to amend in this matter is futile.
14
            Accordingly, the Court finds and ORDERS that:
15
        1. The Report and Recommendation (Dkt. #5) is ADOPTED.
16

17      2. Plaintiff’s claims against Cascade District Court, Commissioner Leo, and Dustin

18          Drenguis are DISMISSED with prejudice.

19      3. Plaintiff’s claims against Deputy Minor are DISMISSED without prejudice.
20      4. This case is CLOSED.
21
        5. The Clerk shall send a copy of this Order to Plaintiff.
22
            Dated this 1st day of February 2019.
23

24

25                                                 A
                                                   RICARDO S. MARTINEZ
26                                                 CHIEF UNITED STATES DISTRICT JUDGE




     ORDER – 2
